Warner, Chief Justice,
dissenting.
This was a claim case. The plaintiff had his execution levied on a tract of land as the property of Rice, the defendant therein, which was claimed by Freeman, who claimed to have been in possession of the land for four years as a bona fide purchaser thereof from the defendant in execution, for a valuable consideration, and that the land was discharged from the lien of the judgment under the 3525th section of the Code. On the trial of the case it appeared that the plaintiff’s judgment was obtained 22d November, 1858 — execution issued thereon 6th December, 1858, and was levied on the land 31st May, 1867. Whether the claimant went into the possession of the land in 1860, at the time of his purchase, or in March, 1862, when he made the last payment for it, and obtained his deed from Rice, the evidence is not clear. The claimant states that he bought the land in good faith, and paid for it, and by himself and tenants, had been in possession of it ever since. There was considerable evidence as to the manner in which the claimant paid for the land and procured his title.
The plaintiff in execution requested the Court to charge the jury that the several statutes of this State limiting the time within which judgment liens should be enforced, were statutes of limitation, and were suspended during the war by the several Acts of the Legislature, enacted for that purpose, which the Court refused, but, on the contrary thereof, charged the jury: “ If seven years had run against this fi. fa. without proper entries during that time, it would be dormant, and could not bind the land.” The Court also charged the jury, that: “ If Freeman was a bona fide purchaser for value, without actual notice of this judgment, and held possession of this land for four years prior to the levy, the land in his hands is discharged from the lien of the judgment, even if it is not *69dormant.” In my judgment, the Court erred in not charging the jury as requested, and in the charge as given, in view of the foots of this case, for the reasons stated in my dissenting opinion in the case of Chapman vs. Aiken, 39 Georgia Reports, 353.
By refusing to charge as requested, and in the charge as given to the jury, they were compelled to find that the plaintiff’s fi. fa. was dormant, and could not bind the land; for seven years had run from its date up to the time of the levy on the land, unless the running of the statute of limitations applicable to it had been suspended during the war; and the same remark may be made as to the claimant’s four years’ possession. If the plaintiff’s execution was dormant at the time it was levied on the land, as the jury were bound to find under the charge of the Court, then the plaintiff had no case, and it Avas not necessary for them to consider any of the other evidence offered by the defendant, and the fair legal presumption is that they did not do so. But it said there was sufficient evidence offered by the claimant to have required the jury to have found a verdict in his favor, although the jury did not pass upon that evidence under the charge of the Court as to the plaintiff’s fi. fa. being dormant, and not having any lien on the land. Whether the jury would have found in favor of the claimant upon the evidence offered by him, if the charge of the Court had not made it necessary for them to consider it, this Court cannot know. In my judgment, that evidence falls very far short of being such as would have required them to have done so. It is quite clear, hoAvever, that the jury, under the charge of the Court, did not consider or pass upon it. I am therefore of the opinion that the judgment of the Court below should be reversed.